DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites in lines 18-20, “the second pixel is configured to receive light in the second direction through the optical path layer and at least partially overlapped the second pixel when viewed from above the display”, which appears to be “the second pixel is configured to receive light in the second direction through the optical path layer and at least partially overlapped the first pixel when viewed from above the display”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. U.S. Patent Publication No. 2019/0026523 (hereinafter Shen) in view of Liu et al. U.S. Patent Publication No. 2018/0299982 (hereinafter Liu)  and Zhang et al. U.S. Patent Publication No. 2019/0171861 (hereinafter Zhang).
Consider claim 1, Shen teaches an electronic device comprising: a transparent member (Figure 10, cover layer 1010); a polarization layer disposed under the transparent member; a display disposed under the polarization layer ([0075] and figure 10, display layer 1020 includes a polarizer, where transparent member 1010 is above display. Thus, polarizer is under the transparent member since the display comprises the polarizer and display (e.g. light-emitting portion) is under the polarizer in order to provide polarized light); an optical fingerprint sensor disposed under the display (Figure 10 and [0073], 1004 and 1002); and a processor operatively coupled to the optical fingerprint sensor (Figure 1, 104), and wherein the optical fingerprint sensor includes: an optical path layer disposed under the display (Figure 10 and [0073], collimator 1004); and an image sensor disposed under the optical path layer (Figure 10, 1002), and wherein: the optical path layer is configured to transmit light in a first direction and in a second direction (Figure 12, plurality of light 1208); the image sensor includes a first pixel and a second pixel ([0073] and [0064], image sensor array 1002 and thus a plurality of pixels), the first pixel is configured to receive light in the first direction through the optical path layer (Figure 12, pixel corresponding to a first light 1208); and the second pixel is configured to receive light in the second direction through the optical path layer (Figure 12, pixel corresponding to a second light 1208); the processor is configured to: obtain a first fingerprint image based on the light in the first direction reflected by a first and second region of an objected located outside the electronic device and received by the first pixel (Figure 1, regions received by the part of the sensor array located in the center section (considered a first pixel) of fingerprint 216); obtain a second fingerprint image based on light in the second direction reflected by a region and a third region of the object located outside the electronic device and received by the second pixel (Figure 1, regions received by the part of the sensor array located in the right section (considered a second pixel) of fingerprint 216), third region different from the second region (center and right sections); and obtain a third fingerprint image corresponding to the first, second, and third regions of the object by combining the first fingerprint image and the second fingerprint image (in order to form a whole fingerprint image). In addition, Shen teaches the emitted light may go in multiple directions in [0074]. Furthermore, Shen teaches a different direction made by apertures 220 in figure 9b.
Shen does not appear to specifically disclose second pixel at least partially overlapped the first pixel when viewed from above the display; a first fingerprint image based on a first region and second fingerprint based on the first region. 
However, in a related field of endeavor, Liu teaches a plurality of fingerprint recognition units (abstract) and further teaches second pixel at least partially overlapped the first pixel when viewed from above the display (Figure 8, right and left squares); a first fingerprint image based on a first region and second fingerprint based on the first region ([0087] and figure 8, fingerprint recognizing units common to the respective recognition groups).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to overlap image pixels as taught by Liu with the benefit that fingerprint should be recognized accurately as suggested by Liu in [0092] and [0057].
Shen does not appear to specifically disclose the optical path layer is configured to transmit light in a first direction and in a second direction different from the first direction; the first and second directions are directions inclined from a direction perpendicular to the display.
However, in a related field of endeavor, Zhang teaches a fingerprint apparatus (abstract) and further teaches the optical path layer is configured to transmit light in a first direction (Figure 9, 14) and in a second direction different from the first direction (Figure 9, 15) ; the first and second directions are directions inclined from a direction perpendicular to the display (inclined with respect to 13).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective fling date of the clamed invention to provide incident path of light with different directions as taught by Zhang with the benefit that his special imaging pixel arrangement can expand an object-side field of view (referring to an imaging range of the image acquisition device, different from an object-side field of view of a single imaging pixel) of the image acquisition device, to clearly acquire an image within a larger range of space as suggested by Zhang in [0057].

Consider claim 3, Shen, Liu and Zhang teach all the limitations of claim 1. In addition, Shen teaches the first pixel includes a first plurality of sub-pixels (first subpixels considered the sensor elements located in the center of figure 12); the second pixel includes a second plurality of sub-pixels; and when viewed from above the display (second subpixels considered the sensors elements located in the edge of figure 12), some of the first plurality of sub-pixels are positioned between the second plurality of sub-pixels (center is considered in between edge pixels).

Consider claim 4, Shen, Liu and Zhang teach all the limitations of claim 1. In addition, Shen teaches the optical path layer (Figure 13) includes a lens that is eccentrically located by a specified magnitude relative to an optical axis of the image sensor  (Figure 13, 1308) and that has a masking pattern applied thereto (Figure 13, 1304).

Consider claim 5, Shen, Liu and Zhang teach all the limitations of claim 1. In addition, Shen teaches the optical path layer includes an opaque member  (Figure 13 and [0080], light shielding layers) having a pin hole formed therein in a direction inclined at a specified angle with respect to an optical axis of the image sensor (Figure 13 and [0080], apertures 1306).

Consider claim 6, Shen, Liu and Zhang teach all the limitations of claim 1. In addition, Shen teaches wherein the optical path layer includes a transparent member having a masking pattern applied thereto (Figure 13, transparent 1302 where apertures 1306 are located and mask pattern 1304).

Consider claim 7, Shen, Liu and Zhang teach all the limitations of claim 1. In addition, Shen teaches the polarization layer further comprising a polarizing filter disposed between the transparent member and the display ([0075] and figure 10, display layer 1020 includes a polarizer, where transparent member 1010 is above display).

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Liu and Zhang as applied to claim 1 above, and further in view of S.O. Kasap, Optoelectronics and Photonics 2013, 2nd edition, pages 45-46 (hereinafter Kasap).
Consider claim 8, Shen, Liu and Zhang teach all the limitations of claim 1. In addition, Shen teaches wherein the optical path layer has an incident path of light that is formed such that a chief ray angle (CRA) of light incident on the image sensor matches angle determined based on a cover glass and an air layer (Figure 4, air 408 and transparent layer 406 and Fresnel equations in [0048-0053]. Furthermore, Shen teaches the ridge reflectance RRidge and valley reflectance RValley are governed by the Fresnel equations and are dependent on the polarization of the incident light 414.  S-polarized light, the reflectance (RS) between glass 406 and ridge 410 by the equation. P-polarized light, the reflectance (Rp) between glass 406 and ridge 410 is governed by the equation in [0048-0050]. [0075], the angled collimator layer 1004 allows light 1030 that is parallel to angle θ (or within a tolerance angle of angle θ) to pass through the angled collimator layer 1004 and reach the image sensor layer 1002, while absorbing or blocking other light.).
Shen does not appear to specifically disclose Brewster angle.
However, in a related field of endeavor, Kasap teaches optoelectronics concepts and further teaches Brewster angle or polarization angle in page 45.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a polarization angle or Brewster’s angle as taught by Kasap since the reflected wave is then said to be linearly polarized because it contains electric field oscillations that are contained within a well-defined plane as mentioned in page 45. 

Consider claim 9, Shen, Liu, Zhang and Kasap teach all the limitations of claim 8. In addition, Shen teaches the optical path layer includes a lens that is eccentrically located by a specified magnitude relative to a central axis of the image sensor (Figure 13, 1308 and sensor (see figure 10, 1002)) and that has a masking pattern applied thereto (Figure 13, 1304), and wherein the incident path of light is formed by a partial area of the lens in which the masking pattern is not located (Figure 13, 1306).

Consider claim 10, Shen, Liu, Zhang and Kasap teach all the limitations of claim 8. In addition, Shen teaches the optical path layer includes an opaque member (Figure 13, 1304) having a pin hole formed therein in a direction inclined at a specified angle with respect to a central axis of the image sensor (Figure 13, 1306 and Figure 10, 1002), and wherein the incident path of light is formed by the pin hole (Figure 13, 1306).

Consider claim 11, Shen, Liu, Zhang and Kasap teach all the limitations of claim 8. In addition, Shen teaches the optical path layer includes a transparent member having a masking pattern applied thereto (Figure 13, 1302 and 1304), and wherein the incident path of light is formed by a partial area of the transparent member in which the masking pattern is not located (Figure 13, 1306).

Consider claim 12, Shen, Liu, Zhang and Kasap teach all the limitations of claim 8. In addition, Shen teaches the emitted light may go in multiple directions in [0074].
Shen does not appear to specifically disclose the image sensor includes: a plurality of first pixels corresponding to the optical path layer having the incident path of light that is directed in a first direction; and a plurality of second pixels corresponding to the optical path layer having the incident path of light that is directed in a second direction different from the first direction.
However, in a related field of endeavor, Zhang teaches a fingerprint apparatus (abstract) and further teaches the image sensor includes: a plurality of first pixels corresponding to the optical path layer having the incident path of light that is directed in a first direction (Figure 9, 14); and a plurality of second pixels corresponding to the optical path layer having the incident path of light that is directed in a second direction different from the first direction (Figure 9, 15).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective fling date of the clamed invention to provide incident path of light with different directions as taught by Zhang with the benefit that his special imaging pixel arrangement can expand an object-side field of view (referring to an imaging range of the image acquisition device, different from an object-side field of view of a single imaging pixel) of the image acquisition device, to clearly acquire an image within a larger range of space as suggested by Zhang in [0057].

Consider claim 13, Shen, Liu, Zhang and Kasap teach all the limitations of claim 12. In addition, Zhang teaches a first virtual line in the first direction and a second virtual line in the second direction are located on the same virtual plane (Figure 9, same virtual plane for 14 and 15 (y-direction in figure 9)).

Consider claim 14, Shen, Liu, Zhang and Kasap teach all the limitations of claim 12. In addition, Shen teaches wherein at least one of the first pixels and the second pixels includes a plurality of sub-pixels ([0074], light from OLED sub-pixel emitters). In addition, Zhang teaches wherein incident paths of light of the respective sub-pixels are directed in different directions (Figure 9, 14 and 15).

Consider claim 15, Shen, Liu, Zhang and Kasap teach all the limitations of claim 14. In addition, Shen teaches a direction of a second vector calculated by the sum of first vectors corresponding to the incident paths of light of the respective sub-pixels (Figure 13, sum of 14 located to the right and left of 13) is the same as a direction of a third vector corresponding to an incident path of light of the pixel including the sub-pixels (a direction of a third vector 13 is the same as the sum of vectors 14 located to the right and left of 13).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Liu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621